 



EXECUTED

 

FOURTH AMENDMENT TO PLASMA PURCHASE AGREEMENT

 

This Fourth Amendment to the Plasma Purchase Agreement (this “Amendment #4”) by
and between Biotest Pharmaceuticals Corporation, a Delaware corporation having a
place of business at 5800 Park of Commerce Boulevard, NW, Boca Raton, Florida
33487(“BPC”) and ADMA Biologics, Inc., a Delaware corporation having a place of
business at 465 Route 17 South, Ramsey, New Jersey 07446 (“ADMA”) is effective
as of June 6, 2017 (the “ Effective Date”).

 

WHEREAS, BPC and ADMA are parties to that certain Plasma Purchase Agreement,
effective as of November 17, 2011 (as amended, restated, supplemented or
otherwise modified from time to time,, the “Agreement”), pursuant to which ADMA
purchases from BPC source plasma containing antibodies to respiratory syncytial
virus;

 

WHEREAS, BPC and ADMA are parties to that certain Master Purchase and Sale
Agreement (as amended, restated, supplemented or otherwise modified from time to
time), dated as of January 21, 2017; and

 

WHEREAS, BPC and ADMA desire to further amend the Agreement in order to
memorialize the modification of certain provisions.

 

NOW, THEREFORE, in consideration of the respective promises contained herein and
other valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

Amendment:

 

1.The Initial Term, as that term is defined in the Agreement, is hereby extended
such that it will continue for a period of ten (10) years from the Effective
Date.

 

Miscellaneous:

 

Except as expressly provided herein, all terms and conditions set forth in the
Agreement remain unchanged and continue in full force and effect. This Amendment
#4 shall govern in the event of any conflict between this Amendment #4 and the
Agreement. It is agreed by the parties that all references to the Agreement
hereafter made by them in any document or instrument delivered pursuant to or in
connection with the Agreement shall be deemed to refer to the Agreement as
amended hereby.

 

This Amendment #4 and the Agreement embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

This Amendment #4 may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same single document, and any such counterpart containing an electronically
scanned or facsimile signature will have the same effect as original manual
signatures.

 

The parties agree that they and their employees shall execute all documents and
do all other things necessary to carry out the intent to implement the
provisions of this Amendment #4.

 



Page 1 of 1



 

 

IN WITNESS WHEREOF, the parties hereby have caused this Amendment #4 to be
executed and the persons signing below warrant that they are duly authorized to
sign for and on behalf of their respective parties.

 



ADMA Biologics, Inc.

 

By: /s/ Adam Grossman

Name: Adam Grossman

Title: President and Chief Executive Officer 

 

 

[Signature page to 4th Amendment to RSV Plasma Purchase Agreement]

 







 

IN WITNESS WHEREOF, the parties hereby have caused this Amendment #4 to be
executed and the persons signing below warrant that they are duly authorized to
sign for and on behalf of their respective parties.

 

Biotest Pharmaceuticals Corporation

 

By: /s/ Ileana Carlisle

Name: Ileana Carlisle

Title: Chief Exective Officer 

 

 

[Signature page to 4th Amendment to RSV Plasma Purchase Agreement]

 

